Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maharbiz, et al. (U.S. Pre-Grant Publication 2012/0052934 A1) in view of Drewry (U.S. Pre-Grant Publication 2012/0064970 A1).
As to Claim 41: Maharbiz discloses manipulating virtual objects within a virtual game environment, (when a user interacts with a physical component 1404, Fig. 14, any corresponding avatars 1704 are affected in a virtual environment 1702, Fig. 17, para. 0116), the method comprising: at a game console, (a game board 120, Fig. 1A, para. 0068), initializing a first virtual game environment in an instance of a first electronic game; (the game board 120 including a controller 118, Fig. 1 D, the controller initializing game play for the start of a new game, para. 0095, the game containing a virtual environment, para. 0115, the game being electronic, para. 0067), rendering a prompt on a main display of the game console to link a physical gamepiece to a virtual object within the first electronic game; (the game board 120 being connected to a display 99, Fig. 1A, para. 0068, such that when initializing game play, a user is presented with a prompt [decision] whether they want to perform game piece setup manually, or automatically; during game piece setup, the controller obtains intelligent game piece information from the intelligent game piece objects, para. 0095, the controller associates the object information with a portion of a virtual object [an image], para. 0067), in response to placement of a physical object over the main display of the game console at a first time: (game piece objects are to be initially placed to begin game play, para. 0095, onto the game board, connected to the display, para. 0068), accessing a unique identifier from the physical object; (when the placement of intelligent game piece objects is completed, the intelligent game system reads intelligent game piece object 
Mahabriz teaches an apparatus comprising: a gameboard (120, Fig. 1, Para. 68) coupled to an RFID sensor; an array of wireless RFID receivers positioned under the game board (grid of sensors 125 under gameboard 120, Fig. 1, Para. 69); and during an instance of a first electronic game, sample the (touch) sensor; in response detecting a 
Mahabriz does not explicitly cite the gameboard being a touchscreen display but does suggest it (Para. 176, Fig. 1F).  Drewry, however, explicitly discloses a transparent touchscreen incorporated into a game board (Fig. 3, Paras. 24 to 29, esp. Para. 26 discussing display surface 130 and interaction surface 350).  Para. 26: “Behind display surface (130) is the interaction interface (350), which registers interactions with the display surface (130), such as finger or pointer movements, or the movement of playing pieces. In one embodiment, the interaction interface applies an infra-red illumination technique called Diffused Surface Illumination or "DSI", which is familiar to those having ordinary skill in the art. One suitable material for the interaction interface (350) is sold under the trade name ENDLIGHTEN by Evonik Industries. In combination with an infrared detector, such as a camera with an IR filter (not shown), such a technique allows for finger tracking or tracking the signal created by an infra-red pointing device (the fabrication of which is described publicly at http://arch.eece.maine.edu/ideas/images/7/7f/Wiimote.pdf) in addition to ”  Such a modification would result in the limitations of “a display coupled to a touch sensor; an array of wireless receivers positioned under the display; and during an instance of a first electronic game, sample the touch sensor” as claimed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied transparent touchscreen incorporated into a game board of Drewry to the gameboard of Mahabriz.  Mahabriz suggests such a modification at Para. 76 but does not develop it in any detail: “FIG. 1F illustrates a diagram of a system for putting intelligence into board and tabletop games including miniatures comprising one or more touch screens 185 according to some embodiments. Touch screens 185 are able to be physically a part of the structure of the game board 120 or a separate physical structure from the game board 120. The controller 110 transmits information to a touch ”  The two references are structurally and functionally similar and are both used in the same gaming field.  The advantage of this modification would be to increase the interactivity of the game by having a touchscreen display built into the game board to show game statuses and accept touch input from players, such as by hand, as opposed to only showing game status on an external display such as and only accepting game input from the RFID-detected locations of the game pieces on the game board.  Such a modification would give greater flexibility in accepting user input from the players and displaying game statuses to the players, making the game more intuitive and easier to follow.  

Conclusion
Claims 21 to 40 are allowed.  The case was revived by petition on 07-30-2021 after being abandoned on 04-19-2019.  The examiner expects the next office action to be an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961. The examiner can normally be reached M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715